DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election of Group II, claims 8-14 in the reply filed on November 7, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-7 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 7, 2022.


Specification
The disclosure is objected to because of the following informalities:
 Paragraph 0182, lines 1 and 4, “36B” should be –36P—because elsewhere in the specification the positive masking agent is 36P and there is no 36B in the drawings.  
Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/188966 (Prasad et al) in view of WO 98/56566 (Sachs et al).
	Prasad et al is directed to a method of three-dimensional printing by spreading a thin layer of polymer powder build material to form a powder bed, selectively applying masking agent to at least a portion of the layer, and exposing the layer to a light source (paragraph 0006).  The masking agent may either positive (fusing agent) or negative (detailing agent).  The build material powder has a size of 10-100 µm (paragraph 0052).  The layer has thickness of 10-200 µm (paragraph 0054).  The light source can be an infrared lamp (paragraph 0064).
	Sachs et al teach a method of spreading a powder build material layer by forming the powder and a liquid carrier into a dispersion that is sprayed (jetted) to form a powder bed and then heating (evaporating) to remove the liquid. See page 6, line 23 through page 8, line 6 and page 16, lines 24-32.  The dispersion is agitated (ball milled) to form a well dispersed slurry (page 29, line 27-29).  Sachs et al also indicate that more than one dispersion may be spread (page 53, lines28-34).
	Prasad et al does not indicate how the powder layer is spread.  It would have been obvious to one of ordinary skill in the art to use the layer forming process of Sachs et al (spraying a dispersion and evaporating the liquid carrier) to spread the powder layer of Prasad et al because the process produces layers with uniform properties without undue agglomeration of the powder resulting in a smooth surface (Sachs et al page 6, lines 10-20) which is desirable in 3-D printing to produce printed articles with accurate surface features. 
	As to claim 9, It would have been obvious to one of ordinary skill in the art to determine the viscosity needed for the dispersion in order to be able to spray the dispersion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nauka et al (2016/0332374) disclose using a coalescing (masking) agent.  Kritchman et al (2020/0047252) disclose spraying a dispersion of build powder and liquid and subsequently evaporating the liquid to form a layer in a 3-D printer (paragraph 0073).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY LYNN F THEISEN whose telephone number is (571)272-1210. The examiner can normally be reached Monday through Thursday, 7:30 am- 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on 571-270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY LYNN F THEISEN/Primary Examiner, Art Unit 1754